Main, J. (dissenting).
We conclude that the 30 to 90-day provision is directory only. The statute, commonly referred to as the Taylor Law, was obviously designed and intended to protect the public from illegal strikes. It was surely not intended to serve as a vehicle whereby those determined to have violated the law can escape the imposition of the statutorily mandated penalty, nor was it intended that its application would result in a different penalty for those equally guilty as the majority’s result provides. A fair reading of the statute also indicates that it was intended to compel the pertinent fiscal officer involved to undertake what might be a distasteful and painful task for him, i.e., the making of payroll deductions from the paychecks of fellow employees, and to prevent him from evading his responsibility in this regard by merely failing to collect the statutory penalties in a timely fashion.
We would also emphasize that á ruling in favor of plaintiffs and petitioners would lead to a result which the Legislature cannot reasonably be presumed to have intended. This is so for the reason that, if the State is limited to making payroll deductions during the 30 to 90-day period following a determination that there has been an illegal strike, and the striking employees are given credit against the deductions from their pay for amounts already withheld from their compensation because of their illegal absence from work, the maximum length of a strike for which the mandated penalty could be imposed would be 60 days (see Civil Service Law, §210, subd 2, par [g]). Once a strike exceeded 60 days in duration, the striking employees would no longer be subject to the penalty of a day’s pay for each day that they were on strike no matter how much longer the strike continued. Such a construction of the statute would unreasonably treat the striking employees in such an extensive strike more leniently than employees *453engaged in a strike of shorter duration and would remove an important incentive for the settlement of such extensive strikes.
Moreover, it should be noted that subdivision (e) of section 213 of the Civil Service Law empowers a taxpayer to bring an action to review a failure to make the subject payroll deductions, and the commencement of such an action would, of necessity, require waiting until the 90-day period had expired. If the deductions cannot be made after 90 days, the taxpayer’s proceeding would be futile and subdivision (e) would be thereby emasculated. In the course of construing a statute, the court must assume that every provision thereof was intended for some useful purpose and that an enforceable result was intended by the statute (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 144, and authorities cited therein).
Lastly, provisions of a statute which direct an officer to do an act at a certain time, though not making performance at that time essential and inserted merely to secure system, uniformity and dispatch in the public business, are generally held to be directory only, and a delay in performance or the neglect of such detail will not invalidate a proceeding under the statute or terminate jurisdiction unless the statute says so in language or by implication necessarily to be drawn from the statutory context. The rule is followed particularly where the acts are to be done for the benefit of the public or where there are no negative words in the statute forbidding the acts to be done at any other time (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 172). In our view, the 30 to 90-day provision was inserted merely to secure system, uniformity and dispatch, and consideration of the whole statute and its conceded purpose and object as well leads inescapably to the conclusion that it is directory rather than a Statute of Limitations. The order and judgments should be reversed.
Kane, J.P., and Yesawich, Jr., J., concur with Weiss, J.; Main and Mikoll, JJ., dissent and vote to reverse in a separate opinion by Main, J.
*454Order and judgment, in Proceeding No. 1, affirmed, with costs.
Judgment, in Proceeding No. 2, affirmed, with costs.